Case 1:19-cv-21668-RNS Document 72 Entered on FLSD Docket 06/29/2020 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

  Tony E. Nova, Plaintiff,               )
                                         )
  v.                                     )
                                           Civil Action No. 19-21668-Civ-Scola
                                         )
  P. Heron and others,                   )
  Defendants.

       Order Adopting Magistrate Judge’s Report And Recommendation
         This case was referred to United States Magistrate Judge Lisette M. Reid,
  consistent with Administrative Order 2019-02 of this Court, for a ruling on all
  pre-trial, nondispositive matters and for a report and recommendation on any
  dispositive matters. On June 29, 2020, Judge Reid issued a report,
  recommending that the Court grant the Defendants’ motion to dismiss and
  dismiss the case for failure to exhaust administrative remedies. (Report of
  Magistrate, ECF No. 71.) The Petitioner has not filed objections to the report,
  and the time to do so has passed.
         The Court has considered Judge Reid’s report, the record, and the
  relevant legal authorities. The Court finds Judge Reid’s report and
  recommendation cogent and compelling. The Court affirms and adopts Judge
  Reid’s report and recommendation (ECF No. 71). The Court grants the
  Defendant’s motion to dismiss (ECF No. 55). The Court does not issue a
  certificate of appealability. Finally, the Court directs the Clerk to close this
  case. Any pending motions are denied as moot.
        Done and ordered, at Miami, Florida, on June 29, 2020.

                                              _______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
